Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 8-16 & 18-20 are allowed.

Applicant has amended independent claims 1 & 15 to overcome the previous rejection.  Applicant has added the language of canceled dependent claims 3 & 17 to independent claims 1 & 15 which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  Claims 8-14 and claims 18-20 were previously indicated as being allowable.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an apparatus for detecting an open load condition for a load comprising all the features as recited in the claims and in combination with the load being coupled to the ground at the first end through the first switch and at the second end through a second switch, the load is coupled to the power source at the first end through a third switch and at the second end through a fourth switch, and the apparatus is structured to: output a Freewheeling signal to selectively turn on or off the third switch at a second time point; wherein the predefined delay from the first time point is between the first time point and the second time point.

Claim 2 is allowable as it depends from claim 1, which is also allowable.

Claim 8 is allowable because the prior art of record does not teach or fairly suggest an apparatus for detecting an open load condition for a load comprising all the features as recited in the claims and in combination with determine a time period for the change to reach the predefined threshold voltage since the first time point; determine whether the time period is greater than a predefined threshold time period; and in response to determining that the time period is greater than the predefined threshold time period, determine that the open load condition exists for the load.

Claims 9-14 are allowable as they depend from claim 8, which is also allowable.

Claim 15 is allowable because the prior art of record does not teach or fairly suggest a method for detecting an open load condition for a load comprising all the features as recited in the claims and in combination with the load being coupled to the ground at the first end through the first switch and at the second end through a second switch, the load is coupled to the power source at the first end through a third switch and at the second end through a fourth switch, and the method further comprises: outputting a Freewheeling signal to selectively turn on or off the third switch at a second time point; wherein the predefined delay from the first time point is between the first time point and the second time point..

Claim 16 is allowable as it depends from claim 15, which is also allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a method for detecting an open load condition for a load comprising all the features as recited in the claims and in combination with in response to determining that the change has reached the predefined threshold voltage, determining a time period for the change to reach the predefined threshold voltage since the first time point; determining whether the time period is greater than a predefined threshold time period; and in response to determining that the time period is greater than the predefined threshold time period, determining that the open load condition exists for the load.

Claims 19 & 20 are allowable as they depend from claim 18, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839